03/06/2020


      IN THE SUPREME COURT OF THE STATE OF MONTANA                                      Case Number: DA 20-0116
               Supreme Court Cause No. DA 20-0116




Lincoln Properties, LLC,

            Plaintiff & Appellant,           ORDER GRANTING MOTION
                                             TO TRANSFER TRANSCRIPT
               -vs-

American Equity Exchange, Inc

            Defendant & Appellee.

      Without objection Appellant moved for the Court to transfer the

transcript filed with DA 19-0401 to DA 20-0116. Appellant filed the

transcript with the initial appeal, which the Court thereafter dismissed for

lack of finality. Thereafter a second Notice of Appeal was filed and

accepted and as the identical transcript first filed is relevant to the instant

appeal, Appellant’s request to transfer the transcript is with good cause.

      IT IS HEREBY ORDERED that the transcript filed with DA 19-0401

be transferred to DA 20-0116.




                                                                             Electronically signed by:
                                         1                                         Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   March 6 2020